DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "approximately" in claims 1, 10, and 11 is a relative term which renders the claim indefinite.  The term "approximately" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Claims 2-9 are rejected based on their dependency to claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 2015/0321039 A1 to Howe (hereinafter “Howe ‘039”) in view of US Publication No. 2017/0128779 A1 to Howe et al. (hereinafter “Howe ‘779”).

	Concerning claim 1, Howe discloses a measurement method executed by a processor included in a computer (paragraph [0118], [0121]), the measurement method comprising: 
acquiring scan data indicating a distance to a dent region generated in a bed portion of a trampoline and a direction of the dent region and which scans a direction approximately parallel to the bed portion with laser light (Fig. 1, paragraphs [0066]-[0071], [0133]-[0136] – sensors acquire scan data indicating a distance to a dent region in a bed of a trampoline and substantially parallel to the mat); 

calculating a landing position of a player of a trampoline competition on the bed portion based on the specified center position (paragraphs [0102]-[0106], [0112]-[0115] – landing position of user is determined based on center of mat).
Howe ‘039 lacks specifically disclosing, however, Howe ‘779 discloses acquiring scan data indicating a distance to a dent region generated in a bed portion of a trampoline from a laser scanner device arranged below the bed portion and which scans a direction approximately parallel to the bed portion with laser light (paragraphs [0106], [0107]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the lasers as disclosed by Howe ‘779 in the system of Howe ‘039 because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.

Concerning claim 2, Howe ‘039 discloses wherein the specifying includes specifying the center position of the dent region by calculating a shape of a cross section of the dent region based on the acquired scan data (Fig. 6, Fig. 9, paragraphs [0066]-[0071], [0132]-[0136] – center position is determined by a cross section of the dent region)



Concerning claim 4, Howe ‘039 discloses further comprising determining whether the player of the trampoline competition is in a non-jumping state by determining whether a position on a two-dimensional coordinate plane of the acquired scan data is included in the bed portion (paragraph [0021], [0122]).

Concerning claim 5, Howe ‘039 discloses wherein the calculating the shape of the cross section includes fitting a circular shape to each position on the two-dimensional coordinate plane of the acquired scan data for one time of scanning (Fig. 6, Fig. 9, paragraphs [0066]-[0071], [0132]-[0136]).

Concerning claim 6, Howe ‘039 discloses wherein the calculating the landing position includes averaging respective center positions of a plurality of cross sections calculated by performing scanning with the sensors a plurality of times while the player is in the non-jumping state (Fig. 6, Fig. 9, paragraphs [0066]-[0071], [0132]-[0136]).  Howe ‘039 lacks specifically disclosing, however, Howe ‘779 discloses performing scanning with the laser light (paragraphs [0106], [0107]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the lasers as disclosed by Howe ‘779 in the system of Howe ‘039 because a 

Concerning claim 7, Howe ‘039 discloses further comprising calculating a non-jump time of the player using the number of times of scanning with the sensor while the player is in the non-jumping state (paragraph [0021], [0122]). Howe ‘039 lacks specifically disclosing, however, Howe ‘779 discloses scanning with the laser light (paragraphs [0106], [0107]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the lasers as disclosed by Howe ‘779 in the system of Howe ‘039 because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.

Concerning claim 8, Howe ‘039 discloses further comprising calculating a total jump time of the player by subtracting each non- jump time calculated when the player transitions to the non-jumping state from a play time of the player (paragraphs [0019], [0023]).

Concerning claim 9, Howe ‘039 discloses wherein the calculating the total jump time includes further subtracting a time according to a distance between the bed portion and a scan surface scanned with the sensors from the play time of the player 

Concerning claim 10, see the rejection of claim 1.

Concerning claim 11, see the rejection of claim 1.


Conclusion
Additional pertinent references can be found in the PTO 892.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALINA D BLAISE whose telephone number is (571)270-3398. The examiner can normally be reached Mon. - Thurs. 7:00 am - 5:00 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MALINA D. BLAISE
Primary Examiner
Art Unit 3715



/MALINA D. BLAISE/Primary Examiner, Art Unit 3715